            Case 1:18-cv-02648-VEC Document 29 Filed 01/25/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :   Case No. 1:18-cv-02648-VEC
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
24.104.252.172,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

    PLAINTIFF’S MOTION TO WITHDRAW NOTICE OF VOLUNATRY DISMISSAL
                   [CM/ECF 27] AND TO REINSTATE CASE

          Plaintiff, Strike 3 Holdings, LLC, hereby moves this Court to withdraw its Notice of

 Voluntary Dismissal filed January 24, 2019 and for reinstatement of this case.

          On January 24, 2019, Plaintiff accidently filed a Notice of Voluntary Dismissal pursuant

 to Rule 41(a)(1)(A)(i) requesting the Court dismiss this case without prejudice (“Notice”).

 [CM/ECF 27]. However, the filing of this Notice was the result of a clerical error, and Plaintiff

 did not intend to close this case. Plaintiff realized this error today and immediately contacted

 defense counsel via phone and e-mail seeking Defendant’s consent to the instant motion.

 However, as of the time of this filing, Defendant has not responded. Plaintiff will update the Court

 if Defendant responds. Plaintiff submits that this clerical error is slight, reinstating this case does

 not prejudice any of the parties’ rights, and reinstatement would promote judicial efficiency since




                                                          1
          Case 1:18-cv-02648-VEC Document 29 Filed 01/25/19 Page 2 of 2




the parties will not need to relitigate the same issues in any subsequently filed case. Accordingly,

Plaintiff respectfully request that the Court withdraw Plaintiff’s Notice and reinstate this case.



Dated: January 25, 2019                               Respectfully submitted,

                                              By:     /s/ Jacqueline M. James
                                                      Jacqueline M. James, Esq. (1845)
                                                      The James Law Firm, PLLC
                                                      445 Hamilton Avenue
                                                      Suite 1102
                                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjameslaw@optonline.net
                                                      Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                      By: /s/ Jacqueline M. James__
                                                             Jacqueline M. James




                                                  2
